Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed action
1.	Status of Claims: 

Claims 1-20 are pending in this Office Action.
Priority
2. 	Examiner acknowledges that this application is a continuation of U.S. Patent Application Serial Number 16/579,244, "Selective Online Content Removal Based on Activity History," filed on September 23, 2019, which is a continuation of U.S. Patent Application Serial Number 15/996,456, "Selective Online Content Removal Based on Activity History," filed on June 2, 2018 (now U.S. Patent Serial Number 10,467,310), the contents of10 both of which are herein incorporated by reference. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
4. 	Claim 1 of the instant application 17/033,877 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of US Patent 10,817,580. Although the claims at issue are not identical, they are not patentably distinct from each other because following observation is made:
Instant Application (17/033,877)
(bold means the differences)
US Patent 10,817,580
(bold means the differences)
1. A computer comprising: 5an interface circuit configured to communicate with one or more 
other electronic devices; a processor coupled to the interface circuit; and memory, coupled to the processor, storing program instructions, wherein, when executed by the processor, the program instructions cause the computer to 10perform one 
or more operations comprising: performing an enrollment process associated with an 
individual, wherein the enrollment process involves receiving, via the interface circuit, credentials for multiple accounts associated with the individual, and wherein the accounts are associated with different service providers; 15monitoring, based at least in part on the 
activity history comprises online transactions associated with the individual, and where the online transactions are associated with multiple locations and the accounts; and 20when the computer receives, via the interface circuit, information specifying an occurrence of an event associated with the individual, selectively removing online content associated with the individual and at least some of the locations based at least in part on the monitored activity history, wherein the online content comprises one or more of: messages associated 25with a communication account, transaction information associated with a financial account, information associated with a weblog, or activity associated with a social-media account.

enrollment process associated with an individual, wherein the enrollment process involves receiving, via the interface circuit, credentials for multiple accounts associated with the individual, and wherein the accounts are associated with different service providers;  monitoring, based at least in part on the credentials, a subsequent health of the individual, selectively removing online content associated with the individual and at least some of the locations based at least in part on the monitored activity history, wherein the online content comprises one or more of: messages associated with a communication account, transaction information associated with a financial account, information associated with a weblog, or activity associated with a social-media account. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571)270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus;.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-398082. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from 




/SM A RAHMAN/Primary Examiner, Art Unit 2458